687 So. 2d 30 (1997)
Babak PARISSAY, Appellant,
v.
STATE of Florida, Appellee.
No. 96-72.
District Court of Appeal of Florida, Fifth District.
January 3, 1997.
Rehearing Denied January 28, 1997.
James B. Gibson, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and David H. Foxman, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Babak Parissay appeals an order revoking probation in which the trial court found that Parissay violated three conditions of probation. We affirm the trial court's finding that Parissay violated condition five of his probation but vacate the other findings of violation for the reason that those conditions were imposed by the probation officer rather than by the sentencing court. A probation officer may implement routine supervisory directions to carry out conditions imposed by the court, but the officer may not impose new conditions of probation. Haynes v. State, 440 So. 2d 661 (Fla. 1st DCA 1983).
Condition five of Parissay's probation order required that he "live and remain at liberty without violating any law...." The record supports the trial court's finding that Parissay's threats to his former wife and her present husband constituted a violation of the criminal extortion statute. See § 836.05, Fla. Stat. (1995).
AFFIRMED IN PART; VACATED IN PART.
PETERSON, C.J., and THOMPSON and ANTOON, JJ., concur.